Genn v Ratnathicam (2020 NY Slip Op 05810)





Genn v Ratnathicam


2020 NY Slip Op 05810


Decided on October 15, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 15, 2020

Before: Renwick, J.P., Webber, González, Scarpulla, JJ. 


Index No. 22006/15E Appeal No. 12076N Case No. 2020-00942 

[*1]David Genn, et al., Plaintiffs-Appellants,
vAnjali Ratnathicam, M.D., et al., Defendants. Morelli Law Firm PLLC, Nonparty Respondent.


Law Office of Richard A. Altman, New York (Richard A. Altman of counsel), for appellants.
Morelli Law Firm, New York (Erin P. Mullen Sala of counsel), for respondent.

Order, Supreme Court, Bronx County (George J. Silver, J.), entered on or about January 14, 2020, which granted the motion of plaintiffs' attorney to withdraw as counsel, unanimously affirmed, without costs.
The court providently exercised its discretion in granting plaintiffs' attorney's motion for permission to withdraw as counsel (see generally Matter of Dunn [Brackett], 205 NY 398, 403 [1912]; J.S. v P.B., 176 AD3d 790, 791 [2d Dept 2019]).
The record demonstrated good and sufficient cause for withdrawal, and that reasonable notice had been provided to plaintiffs (see Mason v MTA N.Y. City Tr., 38 AD3d 258 [1st Dept 2007]; Lake v M.P.C. Trucking, 279 AD2d 813, 814 [3d Dept 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 15, 2020